                    Case 20-10343-LSS         Doc 3930       Filed 05/13/21      Page 1 of 1




                              UNITED STATES BANKRUPTCYCOURT
                               FOR THE DISTRICT OF DELAWARE

  In Re:                                            11
                                            Chapter _____
                                                                            LSS
                                                             20 10343 (_____)
                                                    Case No. ____-_________

   Debtor: Boy Scouts of America
           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@

                       MOTION AND ORDER FOR ADMISSION PRO HAC VICE
  Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac vice
      Joseph H. Lemkin
  of____________________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                Claimant Nos. 60051 and 63823
  to represent__________________________BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
  in this action.
                                                     /s/ John R. Weaver, Jr., Esq.
                                                     ____________________________________________
                                                     'JSN/BNF John R. Weaver, Jr., P.A.
                                                     "EESFTT   831 N. Tatnall Street
                                                                Wilmington, DE 19801
                                                     1IPOF     (302) 655-7371 (direct)
                                                                jweaverlaw@verizon.net
                                                     &NBJM

                CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
                                                                     New Jersey
practicing and in good standing as a member of the Bar of__________________                Dnd submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or courseof this
action. I also certify that I am generally familiar with this Court’s Local Rules and with StandingOrder for
District Court Fund revised . I further certify that the annual fee of $25.00 has been paidto the Clerk of
Court for District Court.
                                                     /s/ Joseph H. Lemkin
                                                      ____________________________________________
                                                     'JSN/BNF Stark & Stark, PC
                                                                993 Lenox Drive, Bldg. 2
                                                     "EESFTT   Lawrenceville, NJ 08648
                                                     1IPOF     (609) 791-7022
                                                                jlemkin@stark-stark.com
                                                     &NBJM

                                       ORDER GRANTING MOTION
            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




           Dated: May 13th, 2021                            LAURIE SELBER SILVERSTEIN
           Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




                                                                                                          -PDBM'PSN
